

115 HR 4884 IH: Defending Elections from Threats by Establishing Redlines Act of 2018
U.S. House of Representatives
2018-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4884IN THE HOUSE OF REPRESENTATIVESJanuary 25, 2018Ms. Ros-Lehtinen (for herself and Mr. Schneider) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Intelligence (Permanent Select), the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo deter foreign interference in United States elections, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Defending Elections from Threats by Establishing Redlines Act of 2018. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Determination of foreign interference in United States elections
					Sec. 101. Determination of foreign interference in United States elections.
					TITLE II—Deterring interference in United States elections by the Russian Federation
					Sec. 201. Imposition of sanctions.
					Sec. 202. Sense of Congress on coordination with European Union.
					TITLE III—Deterring interference in United States elections by other foreign governments
					Sec. 301. Briefing on interference in United States elections.
					Sec. 302. Sense of Congress on deterrence strategies for interference in United States elections by
			 China, Iran, North Korea, and other foreign governments of concern.
 2.DefinitionsIn this Act: (1)Account; correspondent account; payable-through accountThe terms account, correspondent account, and payable-through account have the meanings given those terms in section 5318A of title 31, United States Code.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Finance, the Select Committee on Intelligence, and the Committee on Rules and Administration of the Senate; and
 (B)the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Ways and Means, the Permanent Select Committee on Intelligence, and the Committee on House Administration of the House of Representatives.
 (3)Appropriate congressional committees and leadershipThe term appropriate congressional committees and leadership means— (A)the appropriate congressional committees;
 (B)the majority leader and minority leader of the Senate; and (C)the Speaker, the majority leader, and the minority leader of the House of Representatives.
 (4)Election and campaign infrastructureThe term election and campaign infrastructure means information and communications technology and systems used by or on behalf of— (A)the Federal Government or a State or local government in managing the election process, including voter registration databases, voting machines, voting tabulation equipment, equipment for the secure transmission of election results, and other systems; or
 (B)a principal campaign committee or national committee (as those terms are defined in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101)) with respect to strategy or tactics affecting the conduct of a political campaign, including electronic communications, and the information stored on, processed by, or transiting such technology and systems.
 (5)Interference in United States electionsThe term interference, with respect to a United States election, means any of the following actions of the government of a foreign country, or any person acting as an agent of or on behalf of such a government, undertaken with the intent to influence the election:
 (A)Obtaining unauthorized access to election and campaign infrastructure or related systems or data and releasing such data or modifying such infrastructure, systems, or data.
 (B)Blocking or degrading otherwise legitimate and authorized access to election and campaign infrastructure or related systems or data.
 (C)Contributions or expenditures for advertising, including on the internet. (D)Using social or traditional media to spread significant amounts of false information to individuals in the United States.
 (6)KnowinglyThe term knowingly, with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
 (7)PersonThe term person means an individual or entity. (8)Presidential election cycleThe term presidential election cycle means the period beginning on the day after the date of the most recent election for the office of President of the United States and ending on the date of the next election for that office.
 (9)United States electionThe term United States election means any United States Federal election. (10)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				IDetermination of foreign interference in United States elections
			101.Determination of foreign interference in United States elections
 (a)In generalNot later than 30 days after a United States election, the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, and the Director of the Central Intelligence Agency, shall—
 (1)determine whether or not the government of a foreign country, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in the election; and
 (2)submit to the appropriate congressional committees and leadership a report on that determination, including an identification of the government or person that interfered in the election if the Director determines that interference did occur.
 (b)Additional reportingIf the Director of National Intelligence determines and reports under subsection (a) that neither the government of a foreign country nor any person acting as an agent of or on behalf of that government knowingly engaged in interference in a United States election, and the Director subsequently determines that that government, or such a person, did engage in such interference, the Director shall submit to the appropriate congressional committees and leadership a report on the subsequent determination not later than 30 days after making that determination.
 (c)Form of reportEach report required by subsection (a) or (b) shall be submitted in unclassified form but may include a classified annex.
				IIDeterring interference in United States elections by the Russian Federation
			201.Imposition of sanctions
 (a)In generalIf the Director of National Intelligence determines under section 101 that the Government of the Russian Federation, or any person acting as an agent of or on behalf of that government, knowingly engaged in interference in a United States election, the President shall, not later than 10 days after such determination is made, impose the following sanctions:
					(1)Blocking the assets of certain state-owned Russian financial institutions and restricting accounts
 (A)In generalThe Secretary of the Treasury shall impose one or more of the following sanctions on three or more entities specified in subparagraph (B):
 (i)Pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), blocking and prohibiting all transactions in all property and interests in property of the entity if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (ii)Prohibiting, or imposing strict conditions on, the opening or maintaining in the United States of a correspondent account or payable-through account by the entity.
 (B)Entities specifiedThe entities specified in this subparagraph are the following: (i)Sberbank.
 (ii)VTB Bank. (iii)Gazprombank.
 (iv)Vnesheconombank. (v)Bank of Moscow.
 (vi)Rosselkhozbank. (2)Blocking the assets of certain Russian energy companies (A)In generalThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of two or more of the entities specified in subparagraph (B) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Entities specifiedThe entities specified in this subparagraph are the following: (i)Gazprom.
 (ii)Rosneft. (iii)Lukoil.
							(3)Blocking the assets of entities in Russian defense and intelligence sectors
 (A)In generalThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any entity described in subparagraph (B) if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Entities describedAn entity described in this subparagraph is— (i)an entity that the President has determined under section 231 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (22 U.S.C. 9525) engages in a significant transaction with a person that is part of, or operates for or on behalf of, the defense or intelligence sectors of the Government of the Russian Federation; or
 (ii)an entity in which an entity described in clause (i) has an ownership interest of 50 percent or more.
							(4)Blocking the assets of certain Russian state-owned entities
 (A)In generalThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any entity described in subparagraph (B) in which the Government of the Russian Federation has an ownership interest of 25 percent or more if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Entities describedThe entities described in this subparagraph are the following: (i)Any entity in the railway or metals and mining sector of the economy of the Russian Federation.
 (ii)Any aerospace company or air carrier, including any subsidiary of such a company or carrier. (5)Blocking the assets of entities acquired by Russian state-owned entitiesThe Secretary of the Treasury shall, pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), block and prohibit all transactions in all property and interests in property of any entity in which an entity owned 50 percent or more in the aggregate by the Government of the Russian Federation acquires, on or after the date of the enactment of this Act, an ownership interest of 20 percent or more if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (6)Prohibition on transactions involving certain Russian debtThe Secretary of the Treasury shall, pursuant to such regulations as the Secretary may prescribe, prohibit all transactions within the United States or by a United States person, in—
 (A)sovereign debt of the Government of the Russian Federation issued on or after the date of the enactment of this Act, including governmental bonds; and
 (B)debt of any entity owned or controlled by the Russian Federation issued on or after such date of enactment, including bonds.
 (7)Blocking the assets of senior political figures and oligarchs and exclusion from the United StatesThe President shall impose with respect to any senior foreign political figure or oligarch in the Russian Federation described in subsection (a)(1) of section 241 of the Countering Russian Influence in Europe and Eurasia Act of 2017 (title II of Public Law 115–44; 131 Stat. 922) and identified in the report required by that section the following sanctions:
 (A)Pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), the President shall block and prohibit all transactions in all property and interests in property of the individual if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)The President shall deny a visa to, and exclude from the United States, the individual, and revoke in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)) any visa or other documentation of the individual.
						(b)Report to Congress
 (1)In generalNot later than one year after the date of the enactment of this Act, and annually thereafter, the President shall submit to the committees specified in paragraph (2) a report—
 (A)identifying the 6 largest financial institutions owned or controlled by the Government of the Russian Federation, determined by estimated net assets;
 (B)identifying the 3 largest energy companies in the Russian Federation, in terms of estimated net assets; and
 (C)recommending entities that should be subject to sanctions pursuant to paragraphs (1) and (2) of subsection (a), as appropriate.
 (2)Committees specifiedThe committees specified in this paragraph are— (A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Financial Services and the Committee on Foreign Affairs of the House of Representatives.
						(c)Exceptions
 (1)Exception for importation of goodsThe requirement to impose sanctions under subsection (a) shall not include the authority to impose sanctions with respect to the importation of goods (as defined in section 16 of the Export Administration Act of 1979 (50 U.S.C. 4618) (as continued in effect pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.))).
 (2)Compliance with United Nations Headquarters AgreementSubsection (a)(7)(B) shall not apply with respect to the admission of an alien to the United States if such admission is necessary to comply with United States obligations under the Agreement between the United Nations and the United States of America regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, under the Convention on Consular Relations, done at Vienna April 24, 1963, and entered into force March 19, 1967, or under other international agreements.
					(d)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
 (e)SuspensionThe President may suspend sanctions imposed under subsection (a) on or after the date on which the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, and the Director of the Central Intelligence Agency, submits to the appropriate congressional committees and leadership a certification that the Government of the Russian Federation has not engaged in interference in United States elections for at least 2 presidential election cycles.
 (f)TerminationThe President may terminate sanctions imposed under subsection (a) on or after the date on which the Director of National Intelligence, in consultation with the Director of the Federal Bureau of Investigation, the Director of the National Security Agency, and the Director of the Central Intelligence Agency, submits to the appropriate congressional committees and leadership a certification that—
 (1)the Government of the Russian Federation has not engaged in interference in United States elections for at least 2 presidential election cycles; and
 (2)the President has received reliable assurances that the Government of the Russian Federation will not engage in such interference in the future.
 202.Sense of Congress on coordination with European UnionIt is the sense of Congress that the United States should— (1)work in concert with the European Union and member countries of the European Union to deter interference by the Government of the Russian Federation in elections; and
 (2)coordinate with the European Union and member countries of the European Union to enact legislation similar to this Act.
				IIIDeterring interference in United States elections by other foreign governments
 301.Briefing on interference in United States electionsNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the President, or a designee of the President, shall brief the appropriate congressional committees and leadership on any government of a foreign country, or person acting as an agent of or on behalf of that government, that is determined by the President as having engaged in or being likely to engage in interference in a United States election.
			302.Sense of Congress on deterrence strategies for interference in United States elections by China,
 Iran, North Korea, and other foreign governments of concernIt is the sense of Congress that— (1)not later than 90 days after the date of the enactment of this Act, the President should submit to the appropriate congressional committees and leadership a report that includes a strategy of the President to deter interference in a United States election by the Government of the People’s Republic of China, the Government of Iran, the Government of the Democratic People’s Republic of Korea, and any other foreign government determined by the President as having engaged in or being likely to engage in interference in a United States election, including any person acting as an agent of or on behalf of such a government; and
 (2)the report described in paragraph (1) should include— (A)proposed sanctions if that government engages in such interference and any authorities the President may require from Congress to impose such sanctions;
 (B)other actions undertaken by Federal agencies or in cooperation with other countries to deter such interference; and
 (C)a plan for communicating such deterrence actions to those governments. 